Citation Nr: 0800344	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1995 to 
February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that granted service connection and a 10 percent rating 
for a depressive disorder.  In August 2005, the RO awarded a 
30 percent rating for the veteran's service-connected 
psychiatric disability.  The issue of the initial disability 
evaluation remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that, in a March 2004 signed statement, G.B., 
M.D., said that the veteran was unemployable due to his 
service-connected psychiatric condition.  As this record 
suggests a claim for a total rating based upon individual 
unemployable due to service-connected disabilities (TDIU), 
the matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected psychiatric disorder is 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to symptoms that 
include a depressed mood, irritability, anxiety with 
occasional panic attacks, and sleep impairment.  




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for a depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.125, 4.130, Diagnostic Code 
(DC) 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

This appeal arises from the veteran's disagreement with the 
initial evaluation of his service-connected psychiatric 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The veteran was provided with the 
appropriate notice concerning his claim for service 
connection in June 2004, prior to the March 2005 rating 
decision that is the subject of this appeal.  He was 
subsequently provided with information concerning what would 
need to be shown for a higher disability evaluation in 
connection with his appeal.  

As the veteran's appeal was transferred to the Board in 
November 2005, he was not provided with the specific notice 
required by the subsequent Court decision in Dingess, supra.  
As the claim for service connection for a psychiatric 
disability was substantiated, the Board concludes that the 
lack of such notice did not prejudice the veteran in this 
instance.  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  The Board notes that the veteran and his 
representative, in July 2007, expressed a concern regarding 
the adequacy of the August 2005 VA psychological examination, 
but the Board finds that the examination provides sufficient 
information regarding the veteran's medical history, clinical 
findings, and diagnoses from which the Board can reach a fair 
determination.  Moreover, the veteran told the examiner that 
he started psychiatric treatment in February 2004 and 
regularly saw a psychiatrist at the VA mental hygiene clinic, 
and the VA examiner reported reviewing the chart notes in the 
"CPRS" (Computerized Patient Record System).  Given that 
the veteran did not report any private psychiatric treatment, 
there are simply no other medical records that the VA 
examiner could be asked to consider in evaluating the 
veteran's service-connected psychiatric disorder to warrant a 
remand, other than a one-page form signed by Dr. G.B., the 
veteran's VA treating physician, in March 2004.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

II. Disability Evaluation

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The present appeal involves the veteran's claim that the 
severity of his service-connected depressive disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Under the current schedular criteria, DC 9434 (for major 
depressive disorder), is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130 (2007).  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  Id.  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health- illness.  Carpenter v. Brown, 8 
Vet. App. at 242.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the objective medical evidence of record and 
the relevant rating criteria, the Board is of the opinion 
that an initial rating in excess of 30 percent is not 
warranted.  The Board concludes that the veteran's disability 
picture attributable to the service-connected depressive 
disorder most nearly approximates the manifestations for the 
currently assigned 30 percent evaluation.

The probative medical record contains VA outpatient 
psychiatric treatment records that date from 2004, a form 
completed by his treating VA physician (Dr. G.B.) in March 
2004, and the 2005 VA examination report.  Collectively, this 
evidence demonstrates that the veteran is somewhat socially 
isolated but told the VA examiner he had some friends.  He is 
unable to sleep well due to insomnia.  He has recurrent bouts 
of anxiety and occasional panic attacks and depression 
accompanied by irritability, treated with outpatient 
psychotherapy and prescribed medications. 

For the most part, the veteran is generally functioning 
independently, appropriately, and effectively.  He exhibits 
some anxiety and depression.  However, his speech is 
consistently described as normal and not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  His memory is not limited to retention of only 
highly learned tasks, much less marked by memory loss for 
close relatives, or his own occupation or name.  In general, 
his judgment and insight are noted to be good.  He does not 
have problems involving routine behavior, self-care, or 
conversation, nor did he neglect his personal appearance or 
hygiene, and was described as appropriately groomed in 
February 2004 by the VA psychiatrist.  The records further 
document that the veteran is oriented, rather than 
disoriented, and logical.  He has no obsessional rituals.

A GAF score of 60, indicative of moderate impairment, was 
reported by a VA psychiatrist in February 2004.  Since then, 
a GAF score of 50 was assigned in 2005.  GAF scores, however, 
are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  The 
August 2005 examination, specifically to evaluate the 
veteran's service-connected depressive disorder, assigned a 
GAF of 50, indicative of serious impairment.  Nevertheless, 
the assigned GAF score would not support a conclusion that a 
higher evaluation is warranted, given that the VA examiner 
reported the veteran's normal speech, and that he was 
logical, oriented, without any compulsive behaviors or memory 
loss, and had only occasional panic attacks as noted by a VA 
psychiatrist in June 2005.  While in March 2004, Dr. G.B. 
said that the veteran was unemployable due to his service 
connected psychiatric disorder, the doctor also expressly 
indicated that the veteran had symtoms entirely consistent 
with the currently assigned 30 percent rating.  In sum, the 
veteran's symptoms do not more closely approximate the 
criteria required for a 50 percent rating.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board also concludes that the veteran's depressive 
disorder does not present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b) (2007).  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected depressive disorder 
that would render impractical the application of the regular 
schedular standards.  The veteran's psychiatric disorder has 
not required frequent inpatient hospitalization.  Moreover, 
although Dr. G.B. assented to the statement that the veteran 
was unemployable due to his service-connected psychiatric 
condition, he did not explain the basis for this opinion, and 
the veteran has repeatedly told examiners he was unable to 
work due to his service-connected knee disability.  In short, 
the evidence in the record does not support the statement 
that the veteran is unemployable due to the psychiatric 
disability alone.  Thus, the Board concludes that referral of 
this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected depressive disorder, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 30 percent for a depressive 
disorder is denied. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


